Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 8, line 6, filed 03 November 2021, with respect to the rejections of Claims 2-4 and 15-17 are rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of Claims 2-4 and 15-17 have been withdrawn. 
2.	Applicant’s arguments, see page 8, line 6, filed 03 November 2021, with respect to the rejections of Claims 3 and 15 are rejected under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The 35 U.S.C. 112(d) rejections of Claims 3 and 15 have been withdrawn. 
3.	Applicant’s arguments, see page 8, line 3, filed 03 November 2021, with respect to the rejections of Claims 1-4 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (Japanese Patent Publication No. JP 59-175483 A), hereinafter Tomita, have been fully considered but they are not persuasive. As an initial matter, Applicant’s amendments to Claim 1 of the present application limits the polymer of formula (I) of Claim 1 of the present application makes Claim 1 a product-by-process claim. MPEP § 2113(I) states: “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” Regardless, Tomita teaches (Paragraph [0001]) the reaction of poly p-hydroxystyrene, which meets the limitations of Formula (II) of Claim 1 of the present application, with epichlorohydrin, which meets the limitations of Formula (III) of Claim 1 of the present application. For said reasons, the rejections of record are maintained.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (Japanese Patent Publication No. JP 59-175483 A), hereinafter Tomita.
7.	Regarding Claims 1-4 and 15-17, Tomita teaches (page 1, line 13 to page 3, line 110) a polymer of formula (I). Tomita teaches (Paragraph [0001]) each of Ra-Rd, each of Ra0-Rd0, each of Ra1-Rd1, and each of Ra2-Rd2 are hydrogen (H). Tomita teaches (Paragraph [0001]) the reaction of poly p-hydroxystyrene, which meets the limitations of Formula (II) of Claim 1 of the present application, with epichlorohydrin, which meets the limitations of Formula (III) of Claim 1 of the present application. Tomita teaches (Paragraph [0001]) wherein n and n0 of Formula (I) of the present application are each independently a number from 0 to 20 and n + n0 of Formula (I) of the present application is a number from 24 to 36. Tomita teaches (Paragraph [0001]) wherein n1 and n2 of Formula (I) of the present application are each independently a number from 0 to 2 and/or n1 + n2 of Formula (I) of the present application is a number from 0 to 5.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
10.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/22/2022